Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 have been elected for examination and claims 17-20 are withdrawn. 

Election/Restrictions
During a telephone conversation with Jonathan Marina on 03/11/2022 a provisional election was made without traverse of claims 1-16.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 4, 8-9, 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monica et al (hereinafter Monica) US Publication No 20190372779 in view of Nakamura et al (hereinafter Nakamura) US Publication No 20200112427. 

As per claim 1, Monica teaches:
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, causes a system associated with an entity to perform a method comprising: 
hashing one or more fields contained in the digital document to generate a first hash representing a unique reference to the digital document; 
(Paragraphs [0003], [0056] and [0059])
generating a message comprising a plurality of fields contained in the digital document and the first hash; 
(Paragraphs [0003], [0056] and [0059])
digitally signing, using a private key associated with the entity, the message to endorse the first hash and the plurality of fields contained in the digital document; 
(Paragraphs [0003], [0056], [0059] and [0068])
and after digitally signing the message, transmitting the message to the distributed ledger network to store the first hash and the plurality of fields in the distributed ledger. 
(Paragraphs [0068] and [0077])
Monica does not explicitly teach uploading the digital document for storage in an off-chain system accessible by a plurality of entities having access to a distributed ledger of a distributed ledger network, the plurality of entities comprising the entity, however in analogous art of content management, Nakamura teaches:
retrieving a digital document from a system of record;
(Paragraphs [0016], [0043], [0071] and [0090])
uploading the digital document for storage in an off-chain system accessible by a plurality of entities having access to a distributed ledger of a distributed ledger network, the plurality of entities comprising the entity;
(Paragraphs [0016], [0043], [0071] and [0090])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Monica and Nakamura by incorporating the teaching of Nakamura into 

As per claim 4, Monica and Nakamura teach:
The non-transitory computer-readable medium of claim 1, wherein hashing the one or more fields contained in the digital document to generate the first hash representing the unique reference to the digital document, comprises: combining one or more of a transaction ID, a local policy document ID, and a policy type identifier into a string; (Paragraph [0158])(Monica)and generating the first hash from the string. (Paragraph [0158])(Monica)

As per claim 8, Monica and Nakamura teach:
      	The non-transitory computer-readable medium of claim 1, wherein the distributed ledger is a permissioned distributed ledger accessible by the plurality of entities.
(Paragraph [0094])( Nakamura)and (Paragraph [0005])(Monica)

Claims 9, 12 and 16 are method claims respectively corresponding to non-transitory computer-readable medium claims 1, 4 and 8 and they are rejected under to same rational as claims 1, 4 and 8. 

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monica and Nakamura in view of Green et al (hereinafter Green) US Patent No 8655595. 

As per claim 2, Monica and Nakamura do not explicitly teach digital document comprises an address of a property, wherein the method further comprises: before generating the message,  	digital document comprises an address of a property, wherein the method further comprises: before generating the message, standardizing the property address, wherein the message comprises the property address. (Column 55, lines 56-63) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Monica and Nakamura and Green by incorporating the teaching of Green into the method of Monica and Nakamura. One having ordinary skill in the art would have found it motivated to use the content management of Green into the system of Monica and Nakamura for the purpose of ensuring lookup accuracy.

As per claim 3, Monica and Nakamura and Green teach:
The non-transitory computer-readable medium of claim 2, wherein the method further comprises: after standardizing the address, combining one or more components of the address into a string; and hashing the string to generate a second hash representing a unique reference to the property, wherein the message comprises the second hash. 
(Column 55, lines 56-63)(Green) and  (Paragraphs [0003], [0056] and [0059])(Monica)

Claims 10-11 are method claims respectively corresponding to non-transitory computer-readable medium claims 2-3 and they are rejected under to same rational as claims 2-3. 


Claims 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monica and Nakamura in view of Michael Hynek  (hereinafter Hynek  ) US Publication No 20070198379. 

As per claim 5, Monica and Nakamura do not explicitly teach digital document is a title policy, wherein the entity is a title organization, wherein the method further comprises: storing the title policy in the system of record, however in analogous art of content management, Hynek  teaches: digital document is a title policy, wherein the entity is a title organization, wherein the method further comprises: storing the title policy in the system of record. 
(Paragraphs [0008] and [0036]-[0039])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Monica and Nakamura and Hynek  by incorporating the teaching of Hynek  into the method of Monica and Nakamura. One having ordinary skill in the art would have found it motivated to use the content management of Hynek  into the system of Monica and Nakamura for the purpose of managing property transfer.

Claim 13 is a method claim corresponding to non-transitory computer-readable medium claim 5 and it is rejected under to same rational as claim 5. 


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monica and Nakamura and Hynek in view of Stribady et al (hereinafter Stribady) US Publication No 20190378139. 

As per claim 6, Monica and Nakamura and Hynek do not explicitly teach message queue, however in analogous art of content management, Stribady teaches:   	transmitting the message to the distributed ledger network, comprises publishing the message to a policy message queue, wherein after the message is published, a determination is made whether the first hash has been previously recorded on the distributed ledger. 

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Monica and Nakamura and Hynek and Stribady  by incorporating the teaching of Stribady into the method of Monica and Nakamura and Hynek. One having ordinary skill in the art would have found it motivated to use the content management of Stribady into the system of Monica and Nakamura and Hynek for the purpose of leveraging message queuing protocol to valid message transaction.
As per claim 7, Monica and Nakamura and Hynek and Stribady teach:
The non-transitory computer-readable medium of claim 6, wherein if the first hash has been previously record on the distributed ledger, the first hash and the plurality of fields of the message are not stored in the distributed ledger. 
(Fig. 1 and 2B and 5A-B and paragraphs [0004]-[0005], [0027] and [0079])( Stribady) and (paragraphs [0044], [0065] and [0097], wherein immutable transaction/hash record read on non duplicate hash record)( Nakamura)

Claims 14-15 are method claims respectively corresponding to non-transitory computer-readable medium claims 6-7 and they are rejected under to same rational as claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/11/2022